No. 99-40644
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40644
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

ERMELINDA RODRIGUEZ,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. M-98-CR-481-01
                         --------------------
                             April 7, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ermelinda

Rodriguez has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Rodriguez did not file a response to counsel’s motion to

withdraw.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue.      Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.